PER CURIAM.
The summary judgment for the plaintiff bank in an action on guaranties was improperly entered below because of the existence of genuine issues as to whether the execution of the agreements had been induced by fraudulent representations, by a contemporaneous oral agreement with which the bank did not comply or both. Public Health Trust of Dade County v. Prudential Ins. Co., 415 So.2d 896 (Fla. 3d DCA 1982); Furlong v. First National Bank of Hialeah, 329 So.2d 406 (Fla. 3d DCA 1976), cert. denied, 341 So.2d 291 (Fla.1976); Healy v. Atwater, 269 So.2d 753 (Fla. 3d DCA 1972). Accordingly, the judgment and a consequent order dismissing the present defendants’ counterclaim with prejudice are reversed and the cause remanded for further appropriate proceedings.